GAS 245D          (Rev. 09/11) Judgmeni in a Criminal Case for Revocations
                                                                                                                                      CCURi


                                        United States District CouKKisuG -s ph 2=21
                                                            Southern District of Georgia                                    1 1      .- •
                                                                 Statesboro Division    CLERK.V^; OJ^JM
              UNITED STATES OF AMERICA                                   I JUDGMENT IN A CRlMr<fAL CAsl
                                   V.
                                                                             ^ (For Revocation of Probation or Supervised Release)
                  Charles Willis, aka "Monte'
                                                                             ^ Case Number:                       6:06CR00026-4

                                                                             ^ USM Number:                        62406-061

                                                                             ) Michael Brian Magee
                                                                                Defendant's Attorney
THE DEFENDANT:

El admitted guilt to violation of mandatory condition 1 and standard conditions 2 and 5 of the term of supervision.

□ was found in violation of conditions(s)                                                              after denial of guilt.

The defendant is adjudicated guilty of these offenses:

    Violation Number              Nature of Violation                                                                             Violation Ended


                                  The defendant committed another federal, state, or local crime (mandatory                       September 16, 2018
                                  condition).
                                  The defendant left the judicial district without the permission of the Court or                 December 21,2018
                                  the probation officer (standard condition).

                             See Page 2 for Additional Violations
        The defendant is sentenced as provided in pages 3 through 5 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

IS The defendant has not violated mandatory condition 3 and special condition 4 and is discharged as to such violations condition.

           It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                                July 31. 2019
Last Four Digits of Defendant's Soc. Sec: 7782                                  Dateof ImposiUtwi




Defendant's Year of Birth:      1958
                                                                                Signadire ortnagc


City and State of Defendant's Residence:
                                                                                J. RANDAL HALL, CHIEF JUDGE
Savannah. Georgia                                                               UNITED STATES DISTRICT COURT
                                                                                SOUTHERN DISTRICT OF GEORGIA

                                                                                Name and 'I'ille of Judge


                                                                                              srL2oJ^
                                                                                Date
 GAS 245D       (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                            Judgment— Page 2 of5
 DEFENDANT:            Charles Willis, aka "Monte"
 CASE NUMBER:          6:06CR00026^




                                                  ADDITIONAL VIOLATIONS


                                                                                                             Violation
Violation Number             Nature of Violation                                                             Concluded

            5                The defendant left the judicial district without the permission of the Court    March 17, 2019
                             or the probation officer (standard condition).
GAS 245D             (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                                     Judgment— Page 3 of5
DEFENDANT:                  Charles Willis, aka "Monte"
CASE NUMBER:                6:06CR00026-4




                                                                  IMPRISONMENT

          The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a
total term of: time served.




     □      The Court makes the following recommendations to the Bureau of Prisons:




     El     The defendant is remanded to the custody of the United States Marshal.

     □      The defendant shall surrender to the United States Marshal for this district:

          □     at                                  □          a.m.     □       p.m.    on

          □     as notified by the United States Marshal.

     □      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          □     before 2 p.m. on

          □     as notified by the United States Marshal.

          □     as notified by the Probation or Pretrial Services Office.


                                                                          RETURN

I have executed this judgment as follows:




          Defendant delivered on                                                               to


at                                                        , with a certified copy of this judgment.


                                                                                                         UNITED STATES MARSHAL




                                                                                   By
                                                                                                      DEPUTY UNITED STATES MARSHAL
GAS 245D             (Rev. 09/11) Judgment In a Criminal Case for Revocations


                                                                                                                    Judgment— Page 4 ofS
DEFENDANT:                   Charles Willis, aka "Monte"
CASE NUMBER:                6:06CRG0026-4



                                                           SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: 2 years.

         The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release
from the custody of the Bureau of Prisons.
The defendant shall not commit another federal, state or local crime.
The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug
tests thereafter, as determined by the court.
1^        The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of
          future substance abuse. (Check, ifapplicable.)
S         The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, ifapplicable.)
13        The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, ifapplicable.)
          The defendant shall comply with the requirements ofthe Sex Offender Registration and Notification Act(42 U.S.C. § 16901,
□         et seq,) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or
          she resides, works, is a student, or was convicted of a qualifying offense. (Check, ifapplicable.)
□         The defendant shall participate in an approved program for domestic violence. (Check, ifapplicable.)
         If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance
with the Schedule of Payments sheet of this judgment.
         The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.

                                          STANDARD CONDITIONS OF SUPERVISION
     1)   the defendant shall not leave the judicial district without the permission of the court or probation officer;
  2)      the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
  3)      the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
  4)      the defendant shall support his or her dependents and meet other family responsibilities;
    5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
          acceptable reasons;
  6)      the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
    7)    the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
          controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
    8)    the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
    9)    the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of
          a felony, unless granted permission to do so by the probation officer;
 10)      the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation
          of any contraband observed in plain view of the probation officer;
 11)      the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement
          officer;
 12)      the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
          permission of the court; and
 13)      as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's
          criminal record or personal history or characteristics and shall permit the probation officer to make such notifications and to
          confirm the defendant's compliance with such notification requirement.
 14)      any possession, use, or attempted use of any device to impede or evade drug testing shall be a violation of supervised release.
   GAS 245D         (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                                Judgment— Page 5 of5
   DEFENDANT:              Charles Willis, aka "Monte"
   CASE NUMBER:            6:06CR00026-4




                                        SPECIAL CONDITIONS OF SUPERVISION

       1. The defendant shall participate in a program oftesting for drug and alcohol abuse. Further, the defendant shall not tamper with
           any testing procedure.

       2. The defendant shall participate in a program of treatment for drug and alcohol abuse. The costs of the treatment shall be paid
          by the defendant in an amount to be determined by the probation officer, based on ability to pay or availability of third-party
           payment.

       3. The defendant shall not consume alcohol during his term of supervision.

       4. The defendant shall complete 40 hours of community service within 4 months ofsupervision.

       5. The defendant shall provide the probation officer with access to any requested financial information. The defendant shall not
          incur new credit charges or open additional lines of credit without the approval of the probation officer unless the defendant is
          in compliance with the installment payment schedule.

       6. The defendant shall submit his or her person, property, house, residence, office, papers, and vehicle to a search conducted by
           the United States Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
           contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds for revocation.
           The defendant shall warn any other occupants that the premises may be subject to searches pursuant to this condition.

                                                           ACKNOWLEDGMENT

Upon finding of a violation of probation or supervised release, I understand that the court may(1)revoke supervision,(2)extend the term of
supervision, and-or(3) modify the conditions of supervision.

These conditions have been read to me. I fully understand the conditions and have been provided a copy ofthem.




  (Signed)
                 Defendant                                                       Date




                 U.S. Probation Officer/Designated Witness                       Date
